Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing March 5, 2009 Securities and Exchange Commission Office of Filings and Information Services Judiciary Plaza treet, N.E. Washington, D.C. 20549 Attention: Filings  Rule 497(j) RE: Dreyfus Premier Worldwide Growth Fund, Inc. - Dreyfus Worldwide Growth Fund 1933 Act No.: 33-58282 1940 Act No.: 811-7512 CIK No.:0000897569 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of Prospectus and Statement of Additional Information that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 22 to the Registration Statement, electronically filed with the Securities and Exchange Commission on February 26, 2009. Please address any comments or questions to the attention of the undersigned at (212) 922-6815. Sincerely, /s/ Maria R. Rodriguez Maria R. Rodriguez MRR/
